In re Honda Motor Co.; American Honda Motor Co. Inc.; Honda Motor Co. LTD; Honda Motor Co. Inc.; Honda R & D Co. Ltd.; Honda Research & Development Co. LTD; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Iberia, 16th Judicial District Court Div. F, No. 88974-F; to the Court of Appeal, Third Circuit, No. CW 02-00502.
Grant with order. The trial court erred in granting plaintiffs motion in limine. If defendants can satisfy the requirements of La. R.S. 13:3714, then the medical records, including the blood alcohol test result, are admissible as prima facie proof of their contents. The weight given the records by the jury will be affected by the evidence introduced regarding the quality of the testing procedures and other relevant factors. Accordingly, defendants’ application is granted and the trial court’s ruling on the motion in limine is reversed. Judd v. State, DOTD, 95-1052 (La.11/27/95), 663 So.2d 690.
CALOGERO, C.J., would deny the writ.
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.